PER CURIAM.
The petition for writ of habeas corpus for belated appeal is granted. Petitioner shall be allowed a belated appeal from the December 22, 1999, order denying defendant’s motion for postconviction relief in Jefferson County case number 93-161-CF.
Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment *695as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
PETITION GRANTED.
PADOVANO, LEWIS and POLSTON, JJ., concur.